      Case 2:15-cr-00190-MCE Document 592 Filed 08/13/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6
     LAURA PEZZI
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                 )
12                                             ) Case No: 2:15-cr-00190-MCE-4
                      Plaintiff,               )
13                                             )
             vs.                               ) SEALING ORDER
14                                             )
15   LAURA PEZZI,                              )
                                               )
                                                 JUDGE: Hon. Morrison C. England Jr.
16                   Defendant-Movant.         )
                                               )
17                                             )
18
19          It is hereby ordered that the Request to Seal Exhibit A to Defendant-Movant’s Motion to

20   Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release) is

21   GRANTED so that confidential medical information is not available on the public docket.

22          These documents shall remain under seal until further Order of the Court.

23          IT IS SO ORDERED.

24   Dated: August 12, 2020

25
26
27
28


      Pezzi - Sealing Order
